Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to newly added claim(s) 23-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new claims are regarding an apparatus but require functional language not previously presented that would require further search and consideration within the specification to ensure there is sufficient corresponding structure.
	The newly added claims would require further search and consideration to ensure there is no new matter added.
	Applicant’s arguments are regarding the newly added claims which are not entered and thus moot.
Additionally, claim 23 and Applicant’s arguments regarding claim 23 for reasons of allowance are regarding a negative limitation associated with the product produced by the apparatus.  Negative limitations are not prohibited and there is not necessarily anything ambiguous or uncertain about a negative limitation but in an open-ended claim, such as newly proposed claim 23, it would require search and consideration of the specification and prior art because it attempts to define a structure by what it is not rather than what it is, See MPEP 2173.05(i). 
In addition to the apparatus defined relative to the product manufactured rather than solely structure of the apparatus the claims require further search and consideration and does not remove issues for appeal but enters potential additional matters for appeal.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741